DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered.
 
3.	Claims 34, 39-44 and 49-60 are pending.
	Claims 51 and 52, drawn to non-elected species are not examined on the merits.
	Claims 55-60 have been added.
	Claims 34 and 50 have been amended.
	Claims 34, 39-44, 49, 50 and 53-60 are examined on the merits with species, a. one marker, CD86; a. solid cancer, carcinoma; and c. immunotherapeutic agents, particularly b. anti-PDL1.


Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 102
5.	The rejection of claim(s) 34, 41-44 and 49 under 35 U.S.C. 102(a)(1) as being anticipated by Von Andrian et al., US 2010/0233251 A1 (published September 16, 2010) is withdrawn in light of Applicants’ amendment to claim 34, see Remarks and Claims Amendments submitted October 16, 2020.
Claim Rejections - 35 USC § 103
6.	The rejection of claims 34, 38-44 and 49, 50 and 53 under 35 U.S.C. 103 as being unpatentable over Von Andrian et al., US 2010/0233251 A1 (published September 16, 2010), and further in view of Singh et al., US 2012/0070461 A1 (March 22, 2012) is withdrawn in light of Applicants’ amendment to claim 34, see Remarks and Claims Amendments submitted October 16, 2020.
Maintained Objections
Claim Objections
7.	Applicants seem to misunderstand the objection of claim 34.  It is not the acronym “SIRP” looks different due to a possible flaw in the Office’s electronic processing of the application, but rather in line 4, the acronym is in all capital letters (SIRP) in contrast to the citation on line 5, Sirp.  It is requested Applicants select one citation of the acronym for signal regulatory protein alpha and make sure it is consistent throughout the entire corresponding disclosure.  
New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	The rejection of claims 34, 39-44, 49, 50, 53 and new claims 54-59 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained and maintained.  
	Applicants assert “monoclonal antibodies that bind to the extracellular domain of signal regulatory protein alpha (SIRP) and block the interaction between the Sirp and CD47 (e.g. P84, SE7C2, ED9, SIRP29, and Kwar23) were known at the time of filing. Additional monoclonal antibodies that bind to the extracellular domain of signal regulatory protein alpha (SIRP), that block the interaction between the Sirp and CD47, and that were known and shown at the time of filing to bind the Sirp extracellular domain and to block Sirp interactions with CD47 further include the SE5A5 and SE12C3 mAb”, see Remarks submitted October 16, 2020, page 7, 3rd paragraph.  

	Applicants conclude arguments addressing PDL1 antibodies and request withdrawal of the instant rejection. Applicants’ arguments have been carefully considered but found unpersuasive.
	Foremost, the instant rejection does not extend to PDL1 antibodies, but rather to all the molecules that can be regarded as checkpoint blockers and immune checkpoint activators. The instant rejection does continue to read on the excess of monoclonal antibodies (mAbs) or antigen-binding fragment thereof that (i) specifically bind to the extracellular domain of signal regulatory protein alpha (SIRP) and (ii) blocks the interaction between the Sirpand CD47.  These two functions, while describing how the mAbs or antigen-binding fragments thereof should operate this information does not completely inform one of the structure that correlates to the said functions. 
	Once again, the antibodies Applicants reference in their Remarks are not of record in the claims.  As Applicants have also submitted that not all anti-SIRP antibodies are able to disrupt the interaction between SIRP and CD47, see Remarks regarding pending prior 35 USC § 102 art rejection, page 9. It is not an inherent feature.  Accordingly, the instant application continues to not provide sufficient guidance as to the nexus or correlation between the structure and function of the undefined binding molecules that places the skilled artisan in possession of the relevant identifying characteristics of a genus of binding reagents thereof commensurate in scope with the claimed invention and the rejection is maintained and made.

Applicants seem to only be in possession of an immune checkpoint molecule, which is PDL1 antibodies.
“[T]o satisfy the statutory requirement of a description of the invention, it is not enough for the specification to show how to make and use the invention, i.e., to enable it.” Amgen v. Sanofi, 872 F.3d at 1377; see also University of Rochester, 358 F.3d at 927 (the patent at issue described assays for screening compounds for those having the desired activity, but without disclosure of which compounds had that activity, the claimed method had not been described); AbbVie, 759 F.3d at 1300 (“One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan.”). Hence, the rejection is maintained.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims read on inducing differentiation of myeloid-derived suppressor cells (MDSCs) with the administration to a subject at least one antibody or antigen-binding fragment thereof that specifically binds to the signal regulatory protein alpha (SIRP) and blocks the interaction between the SIRP and CD47. 
 three antibody species, p84 clone, clone SE7C2, clone ED9 and not a plethora of antibodies species the broad genus of antigen binding molecules that most of the claims set forth, see page 13, Figure 15 caption; page 15, 1st full paragraph; and 2nd line from the bottom. 
The instant application does not provide sufficient guidance as to the nexus or correlation between the structure and function of the undefined binding molecules that places the skilled artisan in possession of the relevant identifying characteristics of a genus of antibodies thereof commensurate in scope with the claimed invention.
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
“A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
Vas-Cath Inc. V Mahurkar, 19 U5PQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).
The skilled artisan cannot envision the detailed structure of the encompassed polypeptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The polypeptide itself is required. See Fiers v. Revel, 25 U5PQ 2d 1601 at 1606 (CAFC1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts. 18 U5PQ2d 1016.
Furthermore, In The Reagents of the University of California v. Eli Lilly (43 U5PQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(l), the court states that "An adequate written description of a DNA...'requires 
At the time the application was filed Applicants seem not be in possession of all antibody or antigen-binding fragment thereof that specifically bind to the SIRP.   The specification does not evidence the possession of all binding molecules that are undefined and uncharacterized falling within the potentially large genus to establish possession. No corollary nexus has been has been established between structure and function. 
The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    	The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
    	“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
    	There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of antibodies or antigen-binding fragments thereof that specifically bind to the SIRP and block the interaction between the SIRPand CD47 essential to the claimed invention to demonstrate possession that fulfill the requirements Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
     	“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
    	To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
   	The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the genus so the one of skill in the art can visualize or recognize the members of the genus of antibodies or antigen-binding fragments thereof that specifically bind to SIRPLikewise, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the genus so the one of skill in the art can visualize or recognize the members of the genus of immune checkpoint Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
    	An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
     	Here, Applicants’ claims include anti- SIRP antibodies and immune checkpoint molecules that encompass various structural, specificities and functional attributes to fulfill the requirements of a structure-function relationships of written description, but does not describe the structure-identifying information about the antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual said antibodies.
    	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
The specification does not evidence the possession of all binding molecules that are undefined and uncharacterized falling within the potentially large genus to establish possession. Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 U5PQ2d 1398.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 55-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Andrian et al., US 2010/0233251 A1 (published September 16, 2010).
	Applicants assert “blockage of SIRPand CD47 interactions to induce MSDC differentiation is not an inherent feature of all anti-SIRP antibodies” and provide the Seiffert reference supporting Applicants’ point of view, see Remarks submitted October 16, 2020, page 9, last two paragraphs.  Applicants note what is required to establish inherency and conclude arguments stating Von Andrian does not anticipate the new claims, see paragraph bridging pages 9 and 10.  Applicants’ arguments and points of view have been carefully considered but fail to persuade.
scientific evidence that the disclosed targeting antibodies of Von Andrian do not function in the manner as set forth in the claims, i.e. ability to block the interaction between SIRP and CD47.  The Seiffert reference while informative does not dissuade one from maintaining the current rejection in light of the broad breath of the monoclonal antibodies listed in claims 34 and 55.  They have not been identified or documented in the claims, hence the antibodies of Von Andrian continue to meet the claim limitations. Accordingly, the rejection is made.
Von Andrian teaches administering targeting moieties, antibodies that specifically target SIRP-1and specifically target PDL1 thereby modulating immune responses in particular cell types, see abstract; page 10, section 0087; page 26, sections 0242 and 0243; and page 28, section 0246.  Absent evidence to the contrary the SIRP-1  antibodies specifically bind to the extracellular domain of SIRP and block the interaction between said SIRP and CD47. The anti-SIRP  antibody can be administered in combination with PDL1 antibody, thereby inducing and modulating an immune response, see page 49, section 0460.  With the administration of the disclosed antibodies is the inherent induction of differentiation of myeloid-derived suppressor cells (MDSCs).  Several types of solid cancers including liver (hepatocellular) carcinoma and melanoma may be treated with the said administration, see page 49, section 0466.



Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 55-60 are rejected under 35 U.S.C. 103 as being unpatentable over Von Andrian et al., US 2010/0233251 A1 (published September 16, 2010), and further in view of Singh et al., US 2012/0070461 A1 (March 22, 2012).
	Applicants’ arguments are essentially the same as previously presented and of record in the submission of Remarks on February 4, 2020 on pages 8-10, see Remarks submitted October 16, 2020, pages 10-12. Applicants’ arguments and points of view have again been carefully considered, but fail to persuade.
	As noted in the pending claim rejection under 35 USC § 102 Von Andrian does not fall.  Singh was relied upon to teach the ease at which one could readily and reproducibly assay MDSCs and metastatic cancers can be effectively treated.  The rejection is made. 
and specifically target PDL1, thereby modulating immune responses in particular cell types, see abstract; page 10, section 0087; page 26, sections 0242 and 0243; and page 28, section 0246. Absent evidence to the contrary the SIRP-1  antibodies specifically bind to the extracellular domain of SIRP and block the interaction between said SIRP and CD47. The anti-SIRP antibody can be administered in combination with PDL1 antibody, thereby inducing and modulating an immune response, see page 49, section 0460.  With the administration of the disclosed antibodies is the inherent induction of differentiation of myeloid-derived suppressor cells (MDSCs), as well as the blocked interaction between SIRP and CD47.  Several types of solid cancers including liver (hepatocellular) carcinoma and melanoma may be treated with the said administration, see page 49, section 0466.
	Von Andrian does not teach the taught method, wherein differentiated MDSCs are positive for CD86 and CD11b and the solid cancer treated is a metastatic cancer.
	However, Singh teaches the phenotype of MDSCs can easily be determined and metastatic disorders including carcinomas can be treated, see abstract; and page 5, section 0050.  Phenotypic markers, CD86 and CD11b can be assayed on the MDSCs, as well as used as prognostic indicators for cancer treatment, see page 2, sections 0020 and 0023.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify particular MDSC markers in order to diagnose and treat a particular subset of proliferative disorders, see both references. One of ordinary skill in the art would have been motivated to assay potential biological markers to implement in diagnostic, prognostic and .   

16.	Claims 34, 39-44, 49, 50 and 53-60 are rejected under 35 U.S.C. 103 as being unpatentable over Von Andrian et al., US 2010/0233251 A1 (published September 16, 2010), and further in view of Lee et al. (The Journal of Immunology 179: 7741-7750, 2007) and Singh et al., US 2012/0070461 A1 (March 22, 2012).  Von Andrian teaches administering targeting moieties, antibodies that specifically target SIRP-1 and specifically target PDL1, thereby modulating immune responses in particular cell types, see abstract; page 10, section 0087; page 26, sections 0242 and 0243; and page 28, section 0246. The anti-SIRP antibody can be administered in combination with PDL1 antibody, thereby inducing and modulating an immune response, see page 49, section 0460.  With the administration of the disclosed antibodies is the inherent induction of differentiation of myeloid-derived suppressor cells (MDSCs), as well as the blocked interaction between SIRP and CD47.  Several types of solid cancers including liver (hepatocellular) carcinoma and melanoma may be treated with the said administration, see page 49, section 0466.
	Von Andrian does not teach the taught method, wherein the antibodies that specifically target SIRP1 is a monoclonal antibody that specifically binds to the extracellular domain of SIRPa and blocks the interaction between said SIRP and CD47 and the solid cancer treated is a metastatic cancer.  Von Andrian also does not teach the induced and differentiated MDSCs are positive for CD86 and CD11b and non-suppressive cells can be measured to determine treatment efficacy.	
 and blocks CD47 binding, see paragraph bridging pages 7746 and 7747.  Singh teaches the phenotype of MDSCs can easily be determined and metastatic disorders including carcinomas can be treated, see abstract; and page 5, section 0050.  Phenotypic markers, CD86, CD11b, CD56 and Class II MHC can be assayed on the MDSCs, as well as used as prognostic indicators for cancer treatment and efficacy of treatment, see page 2, sections 0020 and 0023. Moreover, Singh teaches methods of detecting the effect of cancer treatment comprising assaying the decrease of the levels/amounts/ or proportion of at least one MDSC phenotype, see page 5, sections 0050-0053. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify particular MDSC markers in order to diagnose and treat a particular subset of proliferative disorders, as well as determine whether or not taught treatment was effective, see all references. One of ordinary skill in the art would have been motivated to assay potential biological markers to implement in diagnostic, prognostic and predictive methods because this type of analysis is easy to perform and reproducible, see all references in their entireties, particularly Von Andrian and Singh.   

17.	Claims 34, 39-44, 49, 50 and 53-60 are rejected under 35 U.S.C. 103 as being unpatentable over Von Andrian et al., US 2010/0233251 A1 (published September 16, 2010), and further in view of Liu et al. (J Mol Biol. 365(3): 680-693, January 19, 2007) and Singh et al., US 2012/0070461 A1 (March 22, 2012).  Von Andrian teaches administering targeting moieties, antibodies that specifically target SIRP-1 and specifically target PDL1, thereby modulating immune responses in particular cell types, see abstract; page 10, section 0087; page 26, sections antibody can be administered in combination with PDL1 antibody, thereby inducing and modulating an immune response, see page 49, section 0460.  With the administration of the disclosed antibodies is the inherent induction of differentiation of myeloid-derived suppressor cells (MDSCs), as well as the blocked interaction between SIRP and CD47.  Several types of solid cancers including liver (hepatocellular) carcinoma and melanoma may be treated with the said administration, see page 49, section 0466.
	Von Andrian does not teach the taught method, wherein the antibodies that specifically target SIRP1a is a monoclonal antibody that specifically binds to the extracellular domain of SIRPa and blocks the interaction between said SIRPa and CD47 and the solid cancer treated is a metastatic cancer.  Von Andrian also does not teach the induced and differentiated MDSCs are positive for CD86 and CD11b and non-suppressive cells can be measured to determine treatment efficacy.	
However, Liu teaches anti-SIRPα mAbs SE5A5 and SE7C2 that bind SIRPα extracellular domain, see page 3, 1st full paragraph. Singh teaches the phenotype of MDSCs can easily be determined and metastatic disorders including carcinomas can be treated, see abstract; and page 5, section 0050.  Phenotypic markers, CD86, CD11b, CD56 and Class II MHC can be assayed on the MDSCs, as well as used as prognostic indicators for cancer treatment and efficacy of treatment, see page 2, sections 0020 and 0023. Moreover, Singh teaches methods of detecting the effect of cancer treatment comprising assaying the decrease of the levels/amounts/ or proportion of at least one MDSC phenotype, see page 5, sections 0050-0053. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



/Alana Harris Dent/         Primary Examiner, Art Unit 1643                                                                                                                                                                                               25 February 2021